Glover, J.,
dissenting. Not concurring with the majority of the Court, I will briefly state the reasons which have influenced me in differing from them in the opinion pronounced in this case.
*406When the defendant pleads a tender, or if, under the general issue, the plaintiff’s right to recover anything is resisted, it is proper that the consent of all the litigants should be given before an entry of “ settled” is made on the docket; because after such an entry, the defendant could not enter a judgment for the costs that he may be entitled to recover.
In this case, no tender was pleaded, and the defendants, under the general issue, ask leave to pay into Court eighty-five dollars and sevénty-nine cents, agreeably to the rule adopted in the case of Broughton vs. Richardson, (2 Rich. 64,) which directs, “ that if the plaintiff take the money out of Court before the final determination of the suit, the Clerk shall, in the receipt to be taken for the money, require such plaintiff to say for the information of the'defendant, whether he accepts the money in full discharge of the action, or takes it with the intention of proceeding further.” Por the amount paid into Court, and the costs taxed up to the time it is paid, the plaintiff is entitled and may take it in full discharge of the action, and in such an event, I presume that “ settled ” would be a proper entry.
When money is paid into Court under the terms of this rule a nonsuit would not be granted, nor a discontinuance ordered in invitum ; nor could the defendant obtain a verdict on trial, because the payment into Court is the acknowledgment of his legal liability to the extent of his payment and costs.
When the case is called at the next term, and the plaintiff shall again inform the Court that it is settled, and the order proposed by the defendant to pay eighty-five dollars and seventy-nine cents into Court is granted,-the plaintiff might, in addition to the amount he has already received, capture this also, and then, under the rule established' in Broughton & Richardson, the action would be fully discharged and settled. It is difficult to perceive how the ends of justice'will be accomplished by continuing this litigation.

Motion granted.